Citation Nr: 0000445	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for neck strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971 and had periods of active duty training and inactive 
duty training between December 1971 and December 1992.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating action of 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
service connection for numerous disabilities.  The case was 
reviewed by the Board in May 1997 and August 1998 at which 
time several claims of service connection were denied and 
those claims presently on appeal were remanded for further 
development. 


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently demonstrated mild recurrent subacromial 
tendonitis, right shoulder, and minimal osteoarthritis of C4-
5 and C5-6 and any in-service disease or injury.


CONCLUSION OF LAW

Well-grounded claims of service connection for a right 
shoulder disability and neck strain have not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A careful review of service medical records reveals that in 
January 1990, the veteran sustained an injury to his neck 
while skiing during winter training.  He complained of 
tenderness to touch and with movement, with headache.  The 
report of a February 1990 x-ray study of the cervical spine 
was interpreted as normal.  The report of a September 1990 
physical examination was silent for any complaints pertaining 
to the neck or right shoulder and no significant interval 
history was noted.  Clinical evaluation of the 
musculoskeletal system was considered normal.  In February 
1991, the veteran participated in wind tunnel training, after 
which he noticed a lack of feeling in his right arm, right 
hand and right foot.  He continued his training in the belief 
that the symptoms would disappear; however, the problems 
continued.  The veteran returned home from active duty 
training in March 1991.  The symptoms continued and the 
veteran contacted his Unit Administrator.  

The veteran was seen by a private physician in April 1991 at 
which time the history of his injury was detailed.  The 
veteran reported that he was arching his back and neck, 
practicing sky diving routines in a wind tunnel.  He noticed 
the onset of pain, numbness and tingling in his right upper 
extremity along with some back and left hip pain.  At the 
time of the examination, the veteran reported that most of 
the symptoms were in his right upper extremity.  The examiner 
noted that the veteran had been authorized to see this 
physician for a one-time evaluation and further treatment 
would be conducted elsewhere.  

Physical examination of the neck revealed full range of 
motion with minimal restriction and mild subjective 
complaints of pain at the extremes.  There was no evidence of 
any spasm or tenderness about the cervical spine.  
Neurological examination revealed no motor weakness or muscle 
atrophy in either upper extremity.  Sensory examination 
revealed some decreased sensation in the ulnar aspect of the 
right hand and forearm.  X-ray studies of the cervical spine 
were interpreted as normal.  The clinical impression was that 
of sprain/strain type of injury, cervical spine.  

The veteran presented to a VA examination in April 1994 with 
complaints of right shoulder pain on abduction and difficulty 
raising his hands over his head.  He reported that he had 
injured his shoulder in wind tunnel training, but had not 
sought treatment for those complaints since the time of the 
original injury.  Following physical examination and x-ray 
studies, the diagnosis was that of possible subacromial 
tendonitis.  

When the Board initially reviewed the veteran's appeal in May 
1997, the history of his claimed disabilities and reported 
dissatisfaction with the VA examination were noted and 
further medical examinations were ordered.  The veteran 
presented to a VA examination in June 1997 with complaints of 
occasional discomfort in the right shoulder when he mowed his 
grass; however, he had not sought treatment for those 
complaints.  Following physical examination, which included 
range of motion and x-ray studies of the right shoulder, the 
diagnosis was that of possible subacromial tendonitis, 
chronic, with no limitation of motion.  Physical examination 
of the cervical spine revealed no postural abnormality or 
fixed deformity and no spasm of the cervical muscles.  The 
diagnostic impression was of mild cervical strain.  The 
examiner commented that the range of motion of the cervical 
spine was roughly within normal limits, or possibly slightly 
decreased.  

When the case was returned to the Board in August 1998, it 
was noted that the VA examination conducted subsequent to the 
prior remand was inadequate in that it did not address the 
questions posed by the Board.  Thus, the case was remanded to 
afford the veteran another opportunity for an examination.  

The report of an October 1998 VA examination noted the 
veteran's claims that he had strained both shoulders in the 
training exercise during service, but the right shoulder was 
more noticeable.  The examiner noted that the veteran had not 
mentioned left shoulder discomfort at a prior examination, or 
at the time of the original injury.  The veteran's chief 
complaint was that he experienced right shoulder pain on 
abduction, after lifting.  Physical examination revealed no 
deltoid atrophy, no crepitus on rotation and no subacromial 
tenderness.  X-ray studies of both shoulders were interpreted 
as normal.  The diagnostic impression was that of mild 
recurrent subacromial tendonitis, both shoulders, with no 
limitation of motion.  The examiner noted that he saw "no 
connection with this condition and his wind tunnel 
"injury." "  The examiner further noted that, at the 
conclusion of the examination, the veteran was asked if he 
was satisfied with the examination and he said he was.  

The veteran was also examined with reference to his claimed 
neck disability and reported that he had sustained an injury 
in a skiing accident during training.  He reported that he 
had recovered from the original injury and became 
asymptomatic, but did continue to experience neck discomfort 
on hyperextension of the neck.  The veteran further noted 
that he had injured his neck during the wind tunnel training 
exercise during service.  The examiner noted the medical 
reports and diagnosis referable to private treatment received 
in April 1991.  The veteran indicated that he had not sought 
treatment for neck complaints since 1991 and took occasional 
over-the-counter pain medication.  

On physical examination, there was no deformity of the neck 
and no muscle spasm present.  Range of motion studies were 
considered to be "about normal."  X-ray studies of the 
cervical spine revealed no fracture, dislocation or narrowing 
in disc space.  Minimal degenerative changes at C4-5 and C5-6 
were noted.  The diagnosis was that of minimal osteoarthritis 
of C4-5 and C5-6.  The examiner commented that he "doubt[ed] 
if [the veteran's] mild cervical symptoms and osteoarthritis 
were related to a skiing accident or wind tunnel accident 
either."

In a December 1998 statement, the veteran indicated that he 
felt the recent VA examination was "insufficient and not 
extensive enough."  
  


II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) recently issued 
a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he has current right 
shoulder and neck disabilities which were incurred in 
service.  In this regard, such lay assertions are beyond the 
veteran's expertise (see King, supra), and the Board must 
look to other evidence of record to determine whether he has 
presented well-grounded claims of service connection. 

Medical evidence of record includes current diagnoses of the 
claimed conditions; however, the Board finds that there is no 
competent evidence relating those conditions to service.  
Regarding the veteran's own assertions that his current right 
shoulder and neck disorders are related to service, the Board 
points out that, as a lay person, he is not competent to 
offer a medical opinion.  See Grottveit; Espiritu, supra.  
The October 1998 VA examination included the opinions, based 
on an examination and review of the claims folder as 
requested in the Board remands, that the veteran's current 
right shoulder and neck complaints were not related to 
injuries in service.  Absent competent medical evidence which 
relates the veteran's present disabilities to service, the 
Board concludes that the veteran has not met his burden of 
submitting well-grounded claims.  See Caluza; Savage, supra.  

The Board notes that the fact that VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 38 
C.F.R. § 3.326 is an issue that arises only where a claim has 
already been determined to be well-grounded).  See Morton, 
supra.  

As for the veteran's claim that the October 1998 VA 
examination was inadequate, the Board notes that, upon review 
of the examination report, it appears that the veteran's 
complaints were noted, factual findings made, diagnostic 
tests performed and medical conclusions reached.  In 
addition, when asked by the examiner, the veteran indicated 
that he was satisfied with the examination at the time.  
Thus, the Board finds that the October 1998 VA examination is 
adequate.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims do not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As well-grounded claims have not been presented, service 
connection for a right shoulder disability and neck strain is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

